Memorandum Opinion issued January 23, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01341-CV
____________

ZURICH INSURANCE COMAPANY, Appellant

V.

NORTHLINE JOINT VENTURE, MANLEY-BERENSON ASSOCIATES, INC.,
PETER D. CUMMINGS & ASSOCIATES, BETCO SCAFFOLD & ERECTION,
CO., AND DEMOLITION SERVICES, INC., Appellees



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 97-10664



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.